Citation Nr: 1511976	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

Here, the record contains psychiatric diagnoses other than PTSD.  Therefore, the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file, the Board concludes that a remand is necessary for additional development.  During her August 2014 hearing before the Board, the Veteran testified that she received treatment for a psychiatric disability in 1982 at Melrose Clinic in Melrose, Minnesota.  Review of the claims file reflects that these private treatment records have not been associated with the claims file.  Accordingly, the RO should request that the Veteran submit the appropriate authorization, and obtain these identified private treatment records.

Additionally, the Veteran's August 1980 report of medical history, completed at the time of her separation from service, reflects that she reported psychiatric treatment in May 1980 to June 1980.  Although the RO contacted the National Personnel Records Center (NPRC) and requested copies of the Veteran's clinical records from the Blanchfield Army Community Hospital during that time period, the request submitted by the RO reflects that the RO submitted the request only under the Veteran's current name.  As the Veteran's surname during her active duty service was her maiden name, the RO should submit a new request for these records under the Veteran's maiden name, as shown in her service treatment records.

Last, the Board believes that the Veteran should be afforded a VA examination to determine all appropriate psychiatric diagnoses and their etiologies.  The medical evidence of record reflects diagnoses including major depressive disorder and PTSD associated with a military sexual trauma; however, the evidence does not reflect that these diagnoses were in accordance with the DSM-IV.  Thus, as there is evidence suggestive, but not conclusive, of PTSD associated with military service, a VA examination should be provided to determine whether the Veteran has PTSD associated with her military service.  Additionally, the Veteran testified during her hearing before the Board that she has experienced psychiatric symptoms continuously since service discharge.  Thus, the VA examiner should determine whether the Veteran has any other psychiatric disabilities related to her military service.

Accordingly, the case is REMANDED for the following action:

1. The RO must submit another request to the NPRC for all treatment records from the Blanchfield Army Community Hospital from May 1980 to June 1980, and must identify the Veteran using her maiden name, as reflected on her DD Form 214, which was the name under which she served in the military.  All information obtained must be made part of the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO determines that such records do not exist or that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that it is ultimately her responsibility to provide the information identified.  The Veteran and her representative must be given the appropriate time to respond.

2.  Provide the Veteran with a VA Form 21-4142 and request that she complete and submit it in favor of Melrose Clinic in Melrose, Minnesota for all relevant psychiatric treatment records, particularly those dated in 1982.  Thereafter, attempt to obtain all private treatment records from Melrose Clinic.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the existence and etiology of all psychiatric disabilities demonstrated proximate to, or during the appeal.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all psychiatric disabilities demonstrated of record since service, even if resolved, as well as all psychiatric disabilities demonstrated on current clinical examination. 

b.  For each psychiatric diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to any event in military service, to include any of the claimed military sexual assault traumas.

c.  Regarding PTSD, if a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any of the claimed in-service military sexual assault traumas are sufficient to have caused PTSD, and whether it is at least as likely as not that any of the reported military sexual assault traumas actually caused the Veteran's PTSD.

A rationale must be provided for the opinions reached.

4.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




